JUDGE LINDSAY
delivered the opinion oe the court.
The petition in this case alleges that the notes, accounts, etc., were placed in the hands of the constable, Garter, on the first day of July, 1867, and that the appellee, Sheriff, did not become his official surety until the 12th day of August thereafter.
It is also charged that Carter, while he continued to act as constable, collected the claims mentioned in his receipt, and has failed and refused to pay over the amount so collected to the persons entitled thereto.
It is not directly charged that the collections were made after Sheriff became the surety of the constable, and even if this be inferable from the petition, we do not think he can *98be beld liable unless it is shown that tbe same were made upon executions or other legal process coming into the constable’s bands after the 12th of August, 1867.
If the constable collected the claims without suit, even after the new bond was given, he is responsible upon his contract made July 1, 1867, and bis violation of that contract can not affect Sheriff
If the constable incurred new liabilities after tbe 12th of August by renewing executions, orders of attachment, or other process upon tbe claims enumerated in his receipt, it should have been so charged in the petition.
Appellee’s demurrer was properly sustained.
Judgment affirmed.